18-327-pr
Riles v. Semple


                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT


                                    SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 27th day of February, two thousand nineteen.

PRESENT:          PIERRE N. LEVAL,
                  JOSÉ A. CABRANES
                  BARRINGTON D. PARKER,
                               Circuit Judges.



DANIEL A. RILES, II,

                         Plaintiff-Appellant,                   18-327-pr

                         v.

SCOTT SEMPLE, ANGEL QUIROS, DAVE MAIGA,
WILLIAM FANEUFF, WILLIAM MULLIGAN, DERRICK
MOLDEN, GREGORIO ROBLES, GERARD GAYNE,
MARK FRAYNE, A. BLACK (JANE BLACK), NED
MCCORMICK, H. RIVERA (JOHN RIVERA), K.
MATTHEWS (JANE MATTHEWS), ALL IN THEIR
PERSONAL AND OFFICIAL CAPACITIES,




                                                 1
                          Defendants-Appellees.*



FOR PLAINTIFF-APPELLANT:                                         Daniel A. Riles, pro se, Suffield, CT.

FOR DEFENDANTS-APPELLEES:                                        No appearance.

      Appeal from a January 18, 2018 order of the United States District Court for the District of
Connecticut (Michael P. Shea, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
VACATED and the cause REMANDED for future proceedings consistent with this order.

        Plaintiff-Appellant Daniel A. Riles II (“Riles”), an inmate at the MacDougall-Walker
Correctional Institution, appeals pro se the District Court’s dismissal of his 42 U.S.C. § 1983 claims
against thirteen employees of the Connecticut Department of Correction. The District Court
dismissed the complaint sua sponte, and without giving notice and opportunity to be heard, under 28
U.S.C. § 1915A for failure to meet the requirements of Federal Rules of Civil Procedure 8 and 20.
The District Court provided Riles with 30 days to amend, at which time the dismissal would become
a dismissal with prejudice. Instead of amending his complaint, Riles filed a notice of appeal.1 We
assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on
appeal.

   We review de novo a district court’s sua sponte dismissal of a complaint pursuant to 28 U.S.C. §
1915A. McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).2 When considering motions to



    *
        The Clerk of Court is directed to amend the caption as set out above.
    1
        Although the District Court’s January 18, 2018 order granted Riles 30 days to amend his
complaint, Riles filed a Notice of Appeal on February 1, 2018. Riles’s Notice of Appeal was thus
premature. Nevertheless, and despite the absence of a formally entered final judgment, this Court
retains jurisdiction. As we have previously explained, where an order sets a self-executing deadline for
dismissal with prejudice, and “the deadline imposed by the district court for amendment has passed,
we will treat the present appeal as having been timely filed after the dismissal by the district court
became final.” Festa v. Local 3 Int’l Bhd. of Elec. Workers, 905 F.2d 35, 37 (2d Cir. 1990); see also In re Litas
Int’l, Inc., 316 F.3d 113, 117 (2d Cir. 2003).
    2
      Although we “review a district court’s dismissal of a complaint for failure to comply with Rule
8 for abuse of discretion,” Kittay v. Kornstein, 230 F.3d 531, 541 (2d Cir. 2000), this more deferential
standard applies only to the decision to dismiss, i.e., whether dismissal is the appropriate remedy. See
Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (“As a general matter, of course, the district court
                                                       2
dismiss the claims of plaintiffs proceeding pro se, courts must “construe the pleadings liberally.”
Weinstein v. Albright, 261 F.3d 127, 132 (2d Cir. 2001). Where such a complaint “substantially
complies with Rule 8,” dismissal is improper and we will remand for further consideration by the
district court. Harnage v. Lightner, __ F.3d__, __ (2d. Cir. 2019), No. 18-1559-pr, slip op. at 7 (2d Cir.
Feb. 15, 2019).

        On appeal, Riles argues that his complaint meets Rule 8’s “short and plain statement”
requirement, particularly in light of his pro se status. Moreover, he argues that his complaint only
appeared lengthy and confusing because it was handwritten. Br. Appellant 18. Riles also notes that his
complaint was largely “plagiarized” from a complaint authored by a clinical professor at Columbia
Law School filed in a similar lawsuit. Id.; see also Reynolds v. Arnone et al., No. 3:13-cv-01465-SRU, Dkt.
No. 71 (D. Conn. June 29, 2017). He argues that his complaint “outlined each defendant’s role in
the constitutional violations the same way the Columbia law professor did in her complaint.” Br.
Appellant 19. Similarly, Riles disputes the District Court’s Rule 20 holding, arguing that the
“essential facts of the various claims” are “logically connected” and that “judicial economy and
fairness” dictate that his claims be resolved together. Id. at 20.

        Because we agree with Riles that his complaint meets the requirements of Rules 8 and 20, we
vacate the order of the District Court.

         Under Rule 8, a pleading must contain “a short and plain statement of the claim showing
that the pleader is entitled to relief.” Fed. R. Civ. P. 8. As we have explained, “[w]hen a complaint
does not comply with the requirement that it be short and plain, the court has the power, on its own
initiative or in response to a motion by the defendant, to strike any portions that are redundant or
immaterial, or to dismiss the complaint.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). We
have also noted, however, that dismissal is “usually reserved for those cases in which the complaint
is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well
disguised.” Id. We have repeatedly emphasized that Rule 8 reflects “liberal pleading standards,”
simply requiring plaintiffs to “disclose sufficient information to permit the defendant to have a fair
understanding of what the plaintiff is complaining about and to know whether there is a legal basis




has discretion whether or not to grant leave to amend, and its decision is not subject to review on
appeal except for abuse of discretion.” (internal quotation marks and brackets omitted)). By contrast,
the more fundamental question of whether a complaint complies with Rule 8 is a question of law
which we review de novo. See Harnage v. Lightner, __ F.3d__, __ (2d. Cir. 2019), No. 18-1559-pr, slip
op. at 4 n.2 (2d Cir. Feb. 15, 2019).




                                                    3
for recovery.” Kittay v. Kornstein, 230 F.3d 531, 541 (2d Cir. 2000) (internal quotation marks and
citations omitted).

         Although Riles’s complaint undoubtedly contains extraneous facts and information, it is not
“unintelligible.” On the contrary, the complaint “identifies discrete defendants, and the actions taken
by these defendants, that purportedly violated [Riles’s constitutional] rights.” See Harnage, No. 18-
1559-pr, slip op. at 6. Riles alleges that Commissioner of Corrections Scott Semple promulgated
Administrative Directive 9.4’s system for designating “special status” prisoners and revoking Risk
Reduction Earned Credit, a system which Riles alleges violates his rights under the Eighth and
Fourteenth Amendments. Complaint at 11. He alleges that Defendants Dave Maiga (who had “final
authority in designating the classification of prisoners,” id. at 13), William Faneuff (who “repeatedly
signed off and participated in maintaining this plaintiff in the status of special needs,” id. at 14-15),
and Gregorio Robles (who was “chairperson of the unit classification committee which is an
overseeing review board of special needs prisoners,” id. 17-18) all played specific roles in designating
and maintaining Riles as a “special needs status” prisoner. Moreover, Riles alleges specific facts
about the conditions under which he, as a special needs status prisoner, was held that allegedly
reflect violations of the Eighth and Fourteenth amendments. See id. at 26-32.

        Additionally, Riles alleges specific instances when he appealed to Defendants Ned
McCormick, Jane Black, Jane Matthews and John Rivera to end his special needs classification and
was denied relief. Id. at 40-41. He also alleges that Defendants William Mulligan, Derrick Molden,
and Angel Quiros deliberately ignored specific grievance claims seeking to end the constitutional
violations. Id. at 15-17, 46-47. And Riles alleges that mental health professionals Gerard Gayne and
Mark Frayne “never conducted a truly thorough eval” and “conspired together to stop” his effective
treatment by another therapist. Id. at 18-20, 54.

        The above constitute specific and intelligible allegations sufficient to permit defendants “to
have a fair understanding of what the plaintiff is complaining about and to know the basis for
recovery.” Kittay, 230 F.3d at 541. As we recently explained, “while [Plaintiff’s] complaint may not
represent the paradigm of notice pleading, it is not the incomprehensible labyrinthian prolixity of
unrelated and vituperative charges that Rule 8 was intended to curb.” Harnage, No. 18-1559-pr, slip
op. at 7 (internal quotation marks and citation omitted). Accordingly, we find that Riles’s complaint
substantially complies with Rule 8.

        We also disagree with the District Court’s conclusion that the complaint, in its entirety, fails
to comply with Rule 20. Rule 20 permits joinder of multiple defendants if “any right to relief is
asserted against them jointly, severally, or in the alternative with respect to or arising out of the same
transaction, occurrence, or series of transactions and occurrences, and any questions of law or fact
common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Here, many of Riles’s
claims are based on the premise that his designation and maintenance as a “special needs status”
prisoner violates his constitutional rights. The alleged actions by which defendants designated and

                                                    4
maintained Riles as a “special needs” prisoner are sufficiently related to constitute a “series of
transactions and occurrences.” Similarly, the question of whether Riles’s designation and
maintenance in this status amounts to a constitutional violation is clearly a common question of law
and fact. Thus, while the District Court might have properly severed some claims for improper
joinder (an issue we do not reach), we cannot say that, as a whole, Riles’s complaint fails to meet
Rule 20’s requirements. Moreover, dismissal is not the appropriate remedy for misjoinder. Fed. R.
Civ. P. 21 (“Misjoinder of parties is not a ground for dismissing an action.”)

         In addition, we appoint Tadhg Dooley, a member of the New Haven, CT bar and of the
District of Connecticut pro bono panel, as Riles’s counsel in further proceedings before us or the
District Court. As we have explained, “[w]e may appoint an unrepresented party counsel if we find
the factors set forth in Hodge v. Police Officers satisfied.” Garcia v. USICE (Dep’t of Homeland Sec.), 669
F.3d 91, 98 (2d Cir. 2011) (internal citation omitted). These factors include the merit of the claim,
the party’s ability to investigate the factual issues, the degree to which the claims turn on credibility
(for which counsel with training in cross-examination is particularly beneficial), the party’s overall
ability to present its case, and the complexity of the claims. Id.; see also Dolan v. Connolly, 794 F.3d 290,
296 (2d Cir. 2015). We find that the balance of these factors favor appointing counsel for Riles for
further proceedings.

                                            CONCLUSION

       For the foregoing reasons, we VACATE the January 18, 2018 order of the District Court,
and we REMAND the cause to the District Court for further proceedings consistent with this
order.


                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk




                                                     5